2013 WI 35

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2012AP366-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Maria J. Schreier, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Maria J. Schreier,
                                  Respondent.


                           DISCIPLINARY PROCEEDINGS AGAINST SCHREIER

OPINION FILED:          April 30, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                     2013 WI 35
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.   2012AP366-D


STATE OF WISCONSIN                         :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Maria J. Schreier, Attorney at Law:

Office of Lawyer Regulation,                                      FILED
             Complainant,
                                                             APR 30, 2013
      v.
                                                                Diane M. Fremgen
                                                             Clerk of Supreme Court
Maria J. Schreier,

             Respondent.




      ATTORNEY     disciplinary    proceeding.        Attorney's         license

suspended.



      ¶1   PER    CURIAM.   We    review   the    report      filed      by    the

referee, Reserve Judge John B. Murphy, recommending that the

court suspend Attorney Maria J. Schreier's license to practice

law in this state for a period of two years for 20 counts of
                                                                No.   2012AP366-D



misconduct.        Because no appeal has been filed, we review the

referee's report and recommendation pursuant to SCR 22.17(2).1

     ¶2      We approve and adopt the referee's findings of fact

and conclusions of law.          However, we disagree with the referee

as   to    the     appropriate    sanction.         We   conclude     that     the

appropriate discipline for Attorney Schreier's misconduct is a

30-month suspension of her law license rather than the two-year

suspension recommended by the referee.             We further conclude that

conditions       must   be   imposed    on   any   future     reinstatement    of

Attorney Schreier's license related to her rehabilitation from

alcohol and drug addiction.             We agree with the referee that a

portion of the costs of the proceeding, $1,403.04, should be

assessed against Attorney Schreier.

     ¶3      Attorney    Schreier      was   admitted    to   practice   law   in

Wisconsin in 1997.           The most recent address Attorney Schreier

has on file with the State Bar of Wisconsin is in Montello,

Wisconsin, but the address she lists on the proceedings in this

case is in Roslindale, Massachusetts.              Her license to practice
law in Wisconsin is currently suspended for nonpayment of dues

and noncompliance with continuing legal education requirements.


     1
          SCR 22.17(2) states:

          If no appeal is filed timely, the supreme court
     shall review the referee's report; adopt, reject or
     modify the referee's findings and conclusions or
     remand the matter to the referee for additional
     findings;   and   determine  and   impose  appropriate
     discipline.   The court, on its own motion, may order
     the parties to file briefs in the matter.

                                         2
                                                                       No.     2012AP366-D



Her   license        had   been    suspended       from    February     26,    2004,     to

September 29, 2011, for her failure to cooperate with the Office

of Lawyer Regulation's (OLR) efforts to investigate her.

      ¶4       The    misconduct     claims       in    this   case    stem    from     the

following matters:

           •   Attorney     Schreier's      14     criminal     convictions         between

               2008 and 2011, listed below, and her failure to report

               them to the OLR and the Wisconsin Supreme Court clerk.

                 o Four      counts        of     operating       while       under     the

                      influence (two misdemeanors and two felonies).

                 o Three          counts    of         misdemeanor      resisting        or

                      obstructing an officer.

                 o Two counts of misdemeanor hit and run.

                 o One count of misdemeanor cocaine possession.

                 o One count of misdemeanor operating while revoked.

                 o One count of misdemeanor bail jumping.

                 o One      count     of    felony        second-degree       recklessly

                      endangering safety.
                 o One count of misdemeanor disorderly conduct.

           •   Attorney     Schreier's          municipal      citation      for    retail
               theft.

           •   Attorney     Schreier's      non-cooperation           with    the     OLR's
               inquiries into the following three matters:

                 o Overdrafts of her trust account totaling $66.37.
                 o A client grievance.

                 o Police reports that referenced drug paraphernalia

                      and cocaine in her residence.
                                            3
                                                                         No.   2012AP366-D



     ¶5       It is undisputed that much of the misconduct at issue

in this case was a by-product of Attorney Schreier's substance

abuse problems during the time period in question.

     ¶6       The OLR filed a complaint against Attorney Schreier on

February 21, 2012.            Based on the misconduct described above, the

OLR's complaint alleged the following 20 claims of misconduct:

          •   Three     counts      of     engaging        in       conduct    involving

              dishonesty, fraud, deceit or misrepresentation.                         See

              SCR 20:8.4(c).2

          •   Seven     counts      of    committing       a     criminal      act   that

              reflects        adversely         on    the           lawyer's    honesty,

              trustworthiness        or    fitness     as       a     lawyer   in    other

              respects.       See SCR 20:8.4(b).3

          •   One     count    of   both    engaging        in       conduct   involving

              dishonesty,       fraud,     deceit     or    misrepresentation         and

              committing a criminal act that reflects adversely on

              the lawyer's honesty, trustworthiness or fitness as a

              lawyer.    See SCR 20:8.4(c) and SCR 20:8.4(b).




     2
       SCR 20:8.4(c) states it is professional misconduct for a
lawyer to "engage in conduct involving dishonesty, fraud, deceit
or misrepresentation; . . . ."
     3
       SCR 20:8.4(b) states it is professional misconduct for a
lawyer to "commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects; . . . ."

                                            4
                                                                       No.     2012AP366-D



        •   Six counts     of    failing        to    timely    notify       the   OLR    of

            convictions.             See       SCR        21.15(5)4    enforced          via

            SCR 20:8.4(f).5

        •   Three   counts      of   failing         to    cooperate     with      an    OLR

            investigation.           See       SCRs       22.03(2)    and     22.03(6),6

            enforceable via SCR 20:8.4(h).7

    4
        SCR 21.15(5) provides as follows:

         An attorney found guilty or convicted of any
    crime on or after July 1, 2002, shall notify in
    writing the office of lawyer regulation and the clerk
    of the Supreme Court within 5 days after the finding
    or conviction, whichever first occurs.     The notice
    shall include the identity of the attorney, the date
    of finding or conviction, the offenses, and the
    jurisdiction.   An attorney’s failure to notify the
    office of lawyer regulation and clerk of the supreme
    court of being found guilty or his or her conviction
    is misconduct.
    5
       SCR 20:8.4(f) says it is professional misconduct for a
lawyer to "violate a statute, supreme court rule, supreme court
order or supreme court decision regulating the conduct of
lawyers; . . . ."
    6
        SCRs 22.03(2) and (6) state:

         (2) Upon    commencing  an   investigation,   the
    director shall notify the respondent of the matter
    being investigated unless in the opinion of the
    director the investigation of the matter requires
    otherwise.    The respondent shall fully and fairly
    disclose all facts and circumstances pertaining to the
    alleged misconduct within 20 days after being served
    by ordinary mail a request for a written response.
    The director may allow additional time to respond.
    Following receipt of the response, the director may
    conduct further investigation and may compel the
    respondent to answer questions, furnish documents, and
    present   any information deemed    relevant to the
    investigation.

                                           5
                                                                     No.      2012AP366-D



     ¶7      In March 2012, prior to the appointment of a referee,

Attorney     Schreier    and       the    OLR     entered    into    a     stipulation

agreement.      The     parties      stipulated      that    Attorney         Schreier's

misconduct gave rise to the counts alleged in the complaint.

They stipulated to a one-year suspension of Attorney Schreier's

law license.      The stipulation did not recommend the imposition

of   conditions       upon     any       future    reinstatement         of    Attorney

Schreier's Wisconsin law license.

     ¶8    In   a June       28,     2012   order,    this   court       reviewed    the

parties' stipulation and rejected it, explaining:

          After our independent review of the matter, we
     reject the SCR 22.12 stipulation.     We determine that
     the very serious and extensive nature of Attorney
     Schreier's     professional     misconduct     warrants
     considerably more than a one-year suspension of her
     license to practice law in this state.       We further
     determine that in addition to a considerably longer
     license suspension, Attorney Schreier's professional
     misconduct requires the imposition of conditions
     directed to her rehabilitation from her demonstrated
     substance abuse problems.    We believe that this is a
     necessary   step   to    ensure   Attorney   Schreier's
     rehabilitation and to protect the public given that

             . . .

          (6) In the course of the investigation, the
     respondent's   wilful  failure   to  provide  relevant
     information, to answer questions fully, or to furnish
     documents and the respondent's misrepresentation in a
     disclosure are misconduct, regardless of the merits of
     the matters asserted in the grievance.
     7
       SCR 20:8.4(h) states it is professional misconduct for a
lawyer to "fail to cooperate in the investigation of a grievance
filed with the office of lawyer regulation as required by
SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6), or
SCR 22.04(1); . . . ."

                                            6
                                                                         No.     2012AP366-D


       the use of controlled substances played a substantial
       role in the misconduct to which Attorney Schreier
       stipulated.
       ¶9     Pursuant    to    SCR       22.12(3),8    this     court     ordered         the

appointment of a referee and further ordered that the matter

proceed as a complaint filed without a stipulation.

       ¶10    A referee was appointed and the parties entered into a

second       stipulation.         In      the    parties'       second     stipulation,

Attorney Schreier again admitted to all counts of misconduct

alleged in the OLR's complaint.                  The stipulation also explained

that Attorney Schreier currently is on probation for her past

criminal activity, has completed all periods of incarceration,

has    paid    all    fines    and     court     costs,    has    paid     all        of   the

restitution      owed    to    the     victims     of     her    criminal        vehicular

operation, and has maintained absolute sobriety from alcohol and

drugs for over three years.                 The parties stipulated to a two-

year       license    suspension.           Notwithstanding        the     above-quoted

language      from    this     court's      June    2012    order,        the     parties'

stipulation did not recommend the imposition of conditions upon

any future reinstatement of Attorney Schreier's Wisconsin law

license.

       ¶11    On November 14, 2012, the referee filed a report and
recommendation based on the parties' second stipulation.                                   The

referee      issued    findings      of    fact,   conclusions      of         law,    and   a


       8
       SCR 22.13(3) states as follows:   "If the supreme court
rejects the stipulation, a referee shall be appointed and the
matter   shall  proceed   as  a  complaint   filed  without  a
stipulation."

                                             7
                                                                                 No.        2012AP366-D



disciplinary        recommendation                consistent       with           the        parties'

stipulation:             a     two-year          suspension,       with          no     conditions

precedent for reinstatement.                      In a later filing, the referee

recommended,       consistent             with    the     OLR's    recommendation,                 that

Attorney Schreier pay $1,403.04 in costs, which consists of the

referee's and OLR counsel's fees and costs incurred after this

court's rejection of the parties' first stipulation.

     ¶12     No    appeal       was       filed    from      the   referee's            report      and

recommendation, so the court reviews this matter pursuant to

SCR 22.17(2).

     ¶13     This court will adopt a referee's findings of fact

unless   they      are       clearly       erroneous.          Conclusions             of    law    are

reviewed de novo.              See In re Disciplinary Proceedings Against

Eisenberg, 2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                                          The

court may impose whatever sanction it sees fit regardless of the

referee's    recommendation.               See    In    re     Disciplinary            Proceedings

Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

     ¶14     We adopt the findings of fact and conclusions of law

to which the parties have stipulated, and as adopted by the

referee.     The factual findings are supported by the record, and

we   agree        with       the    referee           that     those        factual          findings

demonstrate       that       Attorney       Schreier         committed       each       of    the    20

counts of professional misconduct alleged in the complaint.

     ¶15     We     further           decide,         contrary         to        the        referee's

recommendation,              that     a     30-month          license            suspension          is

appropriate.             Attorney           Schreier's         list         of     misdeeds          is

considerable, and many of them, by themselves, could have led to
                                                  8
                                                                                No.     2012AP366-D



a significant suspension.                    For     example,         though     there     are no

exact matches to the facts of this case, prior cases involving

drug use have warranted substantial suspensions.                                 See, e.g., In

re Disciplinary Proceedings Against Compton, 2010 WI 112, 329

Wis. 2d 318,           787     N.W.2d 831        (two-year            suspension       based     on

convictions       for        felony    possession         of    heroin     and    felony       bail

jumping, with misdemeanor charges for possession of cocaine and

possession        of    drug     paraphernalia            dismissed       and     read-in      for

sentencing);       In     re    Disciplinary         Proceedings         Against        Broadnax,
225 Wis. 2d 440, 591 N.W.2d 855 (1999) (two-year suspension for

using    cocaine          while        subject       to        order     not      to     do    so,

misappropriating slightly less than $1,000 from his former law

firm, and stealing several compact discs from an employee of his

former      law    firm).             In   addition,           this     court     has     imposed

significant discipline for past criminal convictions.                                   See In re

Disciplinary           Proceedings         Against        Soldon,       2010     WI      27,   324

Wis. 2d 4, 782 N.W.2d 81 (six-month suspension after misdemeanor

convictions of retail theft and felony conviction of fleeing a

law enforcement officer); In re Disciplinary Proceedings Against

George, 2008 WI 21, 308 Wis. 2d 50, 746 N.W.2d 236 (suspension

of   four    years       and    three      months     after       federal       conviction       of

conspiracy        to    commit        offenses       against          federal     programs       in

violation of 18 U.S.C. § 371); In re Disciplinary Proceedings

Against Burke, 2007 WI 46, 300 Wis. 2d 198, 730 N.W.2d 651 (two-

year suspension after felony conviction of misconduct in public

office and misdemeanor conviction of obstructing an officer); In

re   Disciplinary            Proceedings      Against          Gral,     2007     WI     22,    299
                                                 9
                                                                   No.       2012AP366-D



Wis. 2d 160, 727 N.W.2d 495 (three-year suspension after federal

conviction      of   mail    fraud);     In    re     Disciplinary       Proceedings

Against Sostarich, 2005 WI 97, 282 Wis. 2d 712, 698 N.W.2d 711

(18-month suspension after conviction of conspiracy to commit

offenses involving federal program funds).

        ¶16   While all of Attorney Schreier's criminal convictions

are troublesome, one is particularly so:                   Attorney Schreier's

conviction for second-degree reckless endangerment contrary to

Wis. Stat. § 941.30(2), a Class G felony.                  By definition, this

conviction     was   based   on      conduct   that    Attorney    Schreier          knew

created an unreasonable and substantial risk of great bodily

harm.     See Wis JI-Criminal 1347; Wis. Stat. § 939.24(1).                        By any
measure, that is a serious crime.                   Combining that felony with

Attorney Schreier's long list of other convictions, it becomes

clear that for several years, Attorney Schreier had a habitual

disregard for the law and her obligations as an attorney.                               A

two-year suspension risks unduly depreciating the seriousness of

Attorney      Schreier's     professional       misconduct.              A     30-month

suspension is more appropriate.

       ¶17    We turn now to the issue of conditions.                    There is no

dispute that much of Attorney Schreier's misconduct at issue in

this case was a by-product of substance abuse problems.                             There

also     is    no    dispute      that     Attorney       Schreier           has     made

rehabilitative       strides      through      her      personal     efforts           in

Massachusetts,       where     she     currently      resides.           The       record

indicates, for example, that she has received treatment for her

substance abuse issues, that she does volunteer work, and that
                                         10
                                                                             No.    2012AP366-D



she has entered into an agreement with the Massachusetts Lawyers

Concerned       for     Lawyers      program——a      program     which       we     understand

provides        services      for    lawyers        dealing     with    substance        abuse

issues.          However,      given     the       apparent     severity       of    Attorney

Schreier's       previous       substance       abuse    issues,       and     in    order    to

ensure that Attorney Schreier does not lapse into a repetition

of the misconduct that led to the instant suspension, we order

that        Attorney    Schreier      must     demonstrate       compliance          with    the

following         requirements         as      a      condition        of      any     future

reinstatement of her Wisconsin law license:

        •    Compliance       with    all    treatment        recommendations          of    any

             substance abuse treatment provider;

        •     Abstinence      from     all     alcohol    and     other       mood-altering

              substances;

        •     Abstinence       from      over-the-counter              medications          that

              contain alcohol or mood-altering substances; and

        •     Regular participation in a community-based support group

              such     as     Alcoholics       Anonymous,        including          obtaining
              documentation of attendance.

        ¶18     Finally, we turn to the issue of costs.                        Both the OLR
and the referee recommend that Attorney Schreier pay $1,403.04

in costs, which represents the referee's and the OLR counsel's
costs        after     this    court's       rejection     of    the     parties'       first

stipulation.           We agree with the OLR and the referee that, on the
facts of this particular case, this court's rejection of the

parties'       first     stipulation         was    an   extraordinary         circumstance

justifying a reduction in costs.                    See SCR 22.24(1m).
                                               11
                                                                                   No.   2012AP366-D



        ¶19    IT IS ORDERED that the license of Maria J. Schreier to

practice       law    in     Wisconsin       is    suspended            for    a   period    of     30

months, effective the date of this order.

        ¶20    IT IS FURTHER ORDERED                   that,       as    a    condition     of     any

future        reinstatement       of     her       license          to        practice      law    in

Wisconsin,          Maria J.    Schreier       must         demonstrate         compliance        with

the following requirements:

        A)     Compliance with all treatment recommendations of any

substance abuse treatment provider;

        B)     Abstinence from          all       alcohol        and     other      mood-altering

substances;

        C)     Abstinence        from        over-the-counter                 medications         that

contain alcohol or mood-altering substances; and

        D)     Regular       participation             in    a   community-based            support

group        such     as     Alcoholics           Anonymous,            including        obtaining

documentation of attendance.

     ¶21       IT IS FURTHER ORDERED that within 60 days of the date

of this order, Maria J. Schreier shall pay $1,403.04 in costs to
the Office of Lawyer Regulation.

     ¶22       IT IS FURTHER ORDERED that to the extent she has not
already       done     so,     Maria    J.    Schreier           shall        comply     with     the

provisions of SCR 22.26 concerning the duties of a person whose
license to practice law in Wisconsin has been suspended.

    ¶23        IT     IS     FURTHER     ORDERED            that        compliance       with     all
conditions of this decision is required for reinstatement.                                        See

SCR 22.29(4)(c).


                                                  12